DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 7,951,873) in view of Karjala et al. (US 2017/0210890), Tapsak et al. (US 2016/0289434) and Liu et al. (US 6,265,504).
Regarding claim 1, Best teaches blends of LLDPE’s with other ethylene polymers (Col. 1, Lines 13-20). The LLDPE’s may have a density in the range of 0.918-0.93 g/cc (Col. 5, Lines 7-14). The LLDPE’s may be blended with a variety of other polyethylenes including LDPE, VLDPE, MDPE, HDPE and more (Col. 7-Col. 14). The blends may include LLDPE in an amount ranging from 0.1 to 99.9 wt% of the LLDPE (“99.5 wt% to about 99.8 wt% of a linear low density polyethylene”) and 0.1 to 99.9 wt% of a second polymer, for example, which overlaps with the claimed ranges for the first and the second polyethylenes (Col. 11-12, Lines 12-32; Col. 13, Line 50-Col. 14, Line 51). The LLDPE’s are additionally formed such that they have a melt index in the range of 1 to 15 dg/min and a CDBI of at least 70% (Col. 3, Line 67-Col. 4, Line 2). Furthermore, the compositions may be used to form a variety of films including shrink films (Col. 21, Lines 4-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Furthermore, the limitation of “produced in a gas phase reactor, slurry reactor, solution reactor, or a combination thereof” is considered to be a product-by-process limitation which does not provide any further structural limitations to the composition of claim 1. It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. In the instant case, the process of forming the LLDPE by the above reactors does not further limit the structural limitations of the LLDPE nor appears to impart any further properties to the LLDPE. 
Best is silent with respect to the LLDPE having a melt strength of 10 mN or greater.
Karjala teaches shrink films which comprise 10 to 100% by weight of an LLDPE (Pg. 1, Paragraph [0004]). The films aim to provide good optics and mechanical properties (Pg. 1, Paragraph [0002]). The melt strength of the compositions forming the shrink films is from 2 to 20 cN (Pg. 3, Paragraph [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the LLDPE of Best, which may be used to form shrink films, such that the melt strength of the LLDPE is from 2 to 20 cN as taught by Karjala who also teaches the use of LLDPE for shrink film applications.  
Best is additionally silent with respect to the LLDPE having a molecular weight of less than 500,000 g/mol and the LDPE being an ultra-high molecular weight polyethylene with a molecular weight of 500,000 g/mol or more. 
Tapsak teaches compositions including an ultra-high molecular weight polymer, which has a molecular weight of greater than 500,000 g/mol, and a low molecular weight polymer, which has a molecular weight of below 500,000 g/mol (Pg. 1, Paragraph [0004]). The compositions are formed by solid-state shear polymerization in order to provide a homogenous mixture with the differing molecular weights (Pg. 2, Paragraph [0021]). The compositions additionally create a broad molecular weight distribution which allows for improved processing conditions during film forming processes (Pg. 3, Paragraph [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Best such that the LLDPE has a molecular weight of less than 500,000 g/mol and the second polymer is a UHMEPE with a molecular weight of greater than 500,000 g/mol in order to allow for improved processing conditions as taught by Tapsak. 
Best is silent with respect to the UHMWPE having a molecular weight distribution of 1 or more and a density of 0.91 to 0.97 g/cc. 
Liu teaches UHMWPE which has a narrow molecular weight distribution and improved moisture resistance, chemical resistance and mechanical strength (Col. 2, Lines 25-28). The UHMWPE has a molecular weight distribution of less than 5 and a density in the range of 0.94 to 0.98 g/cc (Col. 2, Lines 13-22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composition of Best with the UHMWPE of Tapsak such that the UHMWPE has a molecular weight distribution of less than 5 and a density in the range of 0.94 to 0.98 g/cc to provide improved moisture resistance, chemical resistance and mechanical strength as taught by Liu. 
Regarding claims 2-5, Best teaches the compositions as discussed above with respect to claim 1. Best further teaches the polyethylene components may be formed with comonomers such as butene, hexene and octene in that the amounts of polyethylene components in the comonomer is at least 50% and the content of the comonomers are less than 50% (Col. 9, Lines 13-60). As discussed above, Liu teaches the molecular weight distribution of the UHMWPE being less than 5. 
Regarding claim 6, Best teaches the compositions as discussed above with respect to claim 1. As discussed, above, Tapsak teaches the UHMWPE as having a molecular weight of at least 500,000 g/mol. 
Regarding claim 8, Best teaches the compositions as discussed above with respect to claim 6. As discussed above, Liu teaches the UHMWPE having a molecular weight distribution of less than 5. 
Regarding claim 11, Best teaches the compositions as discussed above with respect to claim 1. As discussed above, Tapsak teaches the LLDPE as having a molecular weight of less than 500,000 g/mol. 
Regarding claim 15, Best teaches the compositions as discussed above with respect to claim 1. As discussed above, Best in view of Karjala teaches the LLDPE having a melt index of between 2 and 20 cN. 

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 7/12/2022, with respect to the rejection of claim 1 under 35 U.S.C. 1013 have been fully considered and are persuasive. 
Applicant argues that Best fails to teach each of the limitations of claim 1 in that Best fails to teach the particular weight percentages of 99.5 to 99.8 wt% LLDPE such that the taught weight percentage is 0.1 to 99.9 wt% of LLDPE and includes preferable ranges which are significantly less than the claimed range. Applicant further argues that Best fails to teach the LLDPE with the combination of properties as required by claim 1. Lastly, applicant argues that Best fails to teach any combination of LLDPE with an UHMWPE. 
Applicant continues to argue that Karjala fails to remedy the deficiencies of Best such that Karjala teaches forming an ethylene interpolymer which is reacted with an alkoxy amine derivative. However, the inclusion of the alkoxy amine derivative as a reactant changes the properties of the ethylene interpolymer, including the melt strength and other properties as well. Ultimately, the applicant argues that the LLDPE of claim 1 is formed in a polymerization reactor and is not altered by a reaction with another chemical as taught by Karjala. 
Applicant further argues that each of the examples taught by Mather teach an HDPE as a first component rather than the LLDPE of claim 1. 
The examiner first notes that Best teaches overlapping ranges for the content of LLDPE in a mixture, being 0.1 to 99.9 wt% which overlaps with the 99.5 to 99.8 wt% of claim 1, the density, being 0.918 to 0.93 g/cc, the CDBI, being greater than 70%, and the melt index, being from 0.1 to 15 dg/min (See rejection above). With respect to the disclosed preferable ranges for the content of the LLDPE, the examiner notes that these are preferable ranges and Best teaches a general range which still overlaps with the instantly claimed range. MPEP 2123: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). As such, although the teaching of Best regarding the content of LLDPE is broader than the claimed range, the general content range of LLDPE still overlaps with the instantly claimed range. 
The examiner further notes that Best is silent with respect to the combination of LLDPE with an UHMWPE, however, Best does teach the combination of LLDPE with a second polymer which may be an ethylene-based polymer (Col. 13, Line 50-Col 14, Line 52). Therefore, the rejection has been withdrawn in view of this amendment. However, upon further consideration, a new ground of rejection is made in view of Tapsak which teaches the combination of an UHMWPE with a low molecular weight polyethylene, as discussed above in the rejection of claim 1. 
Furthermore, in view of the amendments to claim 1 now requiring an UHMWPE, the prior art reference of Mather has been withdrawn from the rejection and replaced with the teachings of Tapsak. In response to applicant’s arguments regarding the disclosed examples in Mather, the examiner again notes that these are preferable examples and the general teachings of Mather were still applicable to the rejection of claim 1 as indicated in the office action dated 4/14/2022. 
With respect to applicant’s arguments regarding the teachings of Karjala, the examiner notes that the claim includes “comprising” claim language which does not limit the composition of claim 1 to only the components of the composition. As such, an alkoxy amine derivative may be applied during the formation of the LLDPE of claim 1. Similarly, the claim does not preclude the use of this derivative in the formation of the LLDPE. Additionally, the inclusion of the limitation regarding a gas phase reactor, slurry reactor and solution reactor does not limit what materials are provided in those reactors. One of ordinary skill in the art would recognize that the alkoxy amine derivative may be added in the reactors during the formation of an LLDPE. This is further evidenced such that the examples utilize solution reactors (Pg. 5, Paragraph [0049]). As such, the examiner contends that the combination of Best in view of Karjala teaches the LLDPE of Best having a melt strength in the range of 2 to 20 cN, which overlaps with the claimed range of greater than 10 mN.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783